Order entered September 30, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00795-CV
                                     No. 05-16-01115-CV

                    IN THE INTEREST OF K.K.W., A MINOR CHILD


                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-12034-R

                                           ORDER
       Before the Court is appellant’s September 21, 2016 motion to consolidate. We GRANT

appellant’s motion and ORDER appellate cause number 05-16-01115-CV consolidated into

cause number 05-16-00795-CV. We DIRECT the Clerk of the Court to transfer all documents

from appellate cause number 05-16-01115-CV into cause number 05-16-00795-CV.                 For

administrative purposes, appellate cause number 05-15-01115-CV is treated as a closed case.

The parties, Dallas County District Clerk Felicia Pitre, and court reporter Janet Saavedra shall

now use cause number 05-16-00795-CV when referencing this appeal.

       As per the September 15, 2016 order, the reporter’s record from the hearing on

petitioner’s motion to set security and injunction pending appeal remains due on September 30,

2016. The verified or certified copy of the trial court’s findings of fact and conclusions of law

regarding the August 24, 2016 order for security bond remains due on October 15, 2016.
       The clerk’s and reporter’s records are due to be filed on or before December 22, 2016.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre, Ms.

Saavedra, and counsel for the parties.




                                                   /s/     CRAIG STODDART
                                                           JUSTICE